Citation Nr: 0906860	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin condition 
other than seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1981 to June 1984 
and from November 1986 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

This case was previously remanded by the Board in November 
2006 for additional development and again in September 2007 
for issuance of a supplemental statement of the case.  


FINDINGS OF FACT

1.  The Veteran's current level of bilateral hearing acuity 
does not constitute a disability for which service connection 
can be granted under applicable VA regulations.

2.  There is no medical evidence of a diagnosis or any 
current existing chronic disability involving the Veteran's 
skin other than the service connected seborrheic dermatitis.


CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disability for 
VA purposes.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.385 (2008).

2.  A skin condition other than the service connected 
seborrheic dermatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §1131 (West Supp. 2008); 38 C.F.R. § 
3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection, Bilateral Hearing Loss

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, certain chronic diseases may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted under 38 C.F.R. § 3.307(a)(3) if the evidence 
shows that the disease manifest to a degree of ten percent or 
more within one year from the date of separation from 
service.  See 38 C.F.R. § 3.307.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In Hensley v. Brown, 5 Vet. App. 155 
(1993), the Court indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Court in Hensley explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  The Court 
further opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.  The Board notes that the Court's directives in 
Hensley are consistent with 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Thus, the Board must assess the credibility and 
weight of all the evidence to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the Veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).

Service treatment records show that the Veteran was diagnosed 
with mild bilateral sensorineural hearing loss.  The 
enlistment exam from his second period of service, dated 
October 1985, shows audiology testing with right ear pure 
tone thresholds of 10, 5, 5, 10, and 10 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively, and left ear 
of 10, 5, 15, 20, and 15 decibels at the same hertz.  The 
separation examination, dated October 1991, shows audiology 
testing with right ear pure tone thresholds of 15, 5, 10, 30, 
and 30 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively, and left ear of 20, 5, 35, 30, and 20 decibels 
at the same hertz.  Despite the notation at separation that 
the Veteran had mild bilateral hearing loss, the evidence 
does not show a disability for VA purposes. 

The Veteran had a VA examination in April 2003.  A hearing 
test recorded right ear pure tone thresholds of 10, 15, 15, 
20, and 25 decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively, and left ear of 10, 15, 15, 25, and 25 decibels 
at the same hertz.  The speech recognition score was 100% for 
each ear.  Test results from the April 2003 fail to show a 
disability for VA purposes.

In February 2007, the Veteran underwent another VA 
examination.  Audiological testing recorded right ear pure 
tone thresholds of 10, 10, 15, 25, and 30 decibels at 500, 
1000, 2000, 3000, and 4000 hertz, respectively, and left ear 
5, 15, 20, 30, and 30 decibels at the same hertz.  The speech 
recognition score was 100% for each ear.  Again, these test 
results fail to show a current disability for VA purposes.

Also of record are three sets of audiology results from a 
private audiologist.  Results from November 1993 showed right 
ear pure tone thresholds of 5, 0, 10, 20, and 5 decibels at 
500, 1000, 2000, 3000, and 4000 hertz, respectively, and left 
ear 0, 10, 10, 30, and 10 decibels at the same hertz.  
Results from June 1999 showed right ear pure tone thresholds 
of 15, 10, 15, 20, and 25 decibels at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively, and left ear 10, 15, 25, 25, 
and 25 decibels at the same hertz.  These results fail to 
qualify as a disability for VA purposes. 

Results from February 2004 showed right ear pure tone 
thresholds of 10, 15, 25, 35, and 40 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively, and left ear 10, 5, 
20, 25, and 40 decibels at the same hertz, thus a disability 
for VA purposes is shown.  

The Board has reviewed all evidence in the claims file and 
finds that the preponderance of the evidence weighs against a 
finding of service connection for bilateral hearing loss.  
For the Veteran to be granted service connection for hearing 
loss there must be evidence of a service-connected disease or 
injury and a current disability that is attributable to such 
disease or injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

The audiometric testing conducted in February 2007 revealed 
that the Veteran's current hearing acuity in both ears do not 
demonstrate an acoustic threshold of 40 decibels or greater 
at any level, or an acoustic threshold of greater than 25 
decibels at any three levels, or a speech recognition score 
less than 94 percent.  Accordingly, there is no evidence that 
the Veteran currently has any hearing loss disability that 
meets the criteria set forth in 38 C.F.R. § 3.385.  
Therefore, the Veteran's claim for service-connected 
disability benefits for hearing loss cannot be granted.

The Board recognizes that the private testing of February 
2004 shows a 40 decibel threshold for the frequency of 4000 
Hertz in each ear.  However, the February 2007 VA examination 
shows that the Veteran's hearing improved; thus a current 
disability is not shown for VA purposes.  The Board finds 
that the most recent VA examination must be give the greatest 
probative weight. 

Though the evidence at this time fails to show a current 
disability for VA purposes, should the Veteran's hearing loss 
worsen in the future, he is encouraged to submit evidence in 
support of his claim for service connection for bilateral 
hearing loss at that time and reopen the claim. 

In view of the foregoing discussion, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for bilateral hearing loss.  Therefore, 
the benefit-of-the-doubt doctrine does not apply, and his 
appeal must be denied.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

II.  Skin Condition

The Veteran's service treatment records indicate that he was 
treated for seborrheic dermatitis, which has already been 
service connected.  Records fail to show treatment for other 
skin disorders while on active duty.

The Veteran had a VA examination in April 2003.  The examiner 
did not review the claims file; however, the Board notes that 
the examiner diagnosed the Veteran with notalgia paresthetica 
and seborrheic dermatitis.  There is no evidence that the 
Veteran was treated for notalgia paresthetica while in 
service.

The Veteran had another VA examination in February 2007.  The 
examiner reviewed the claims file, performed a physical 
examination, and diagnosed the Veteran with seborrheic 
dermatitis.  No other skin conditions or diagnosis were 
indicated, weighing against service connection for a skin 
disorder other than seborrheic dermatitis.

In the absence of a current skin disability, other than the 
service connected seborrheic dermatitis, the Veteran's claim 
of entitlement to service connection must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a skin condition other than seborrheic 
dermatitis.  Accordingly, the appeal is denied.

III.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2003 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records and was afforded VA medical examinations in 
February 2007 and April 2003.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a skin condition other than seborrheic 
dermatitis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


